     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NEW MEXICO CATTLE GROWERS’ )
ASSOCIATION,                           )
                                       )
Plaintiff,                             )
                                       )             No. 1:19–CV–00988–RB–SCY
v.                                     )
                                       )
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY, et al.,             )
                                       )
Defendants,                            )
                                       )
        and                            )
                                       )
AMIGOS BRAVOS, NEW MEXICO              )
ACEQUIA ASSOCIATION, and GILA )
RESOURCES INFORMATION                  )
PROJECT,                               )
                                       )
Intervening Cross-Claimants-Defendants )
(Proposed),                            )
             v.                        )
                                       )
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY, et al.,             )
                                       )
Cross-Defendants.                      )
                                       )


                        ANSWER OF INTERVENOR DEFENDANTS

       Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, the Intervenor-Defendants

Amigos Bravos, New Mexico Acequia Association, and Gila Resources Information Project

(“Intervenors”) hereby file their answer to the First Supplemental Complaint (Doc. 26) that the New




                                                1
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 2 of 31




Mexico Cattle Growers’ Association filed against the United States Environmental Protection

Agency and the United States Army Corps of Engineers on April 27, 2020.

                                       INTRODUCTION

       1.      The Intervenors deny the averments in paragraph 1 that criminal penalties under the

Clean Water Act are “severe,” or that permitting is “onerous” or “expensive,” or that it “costs

hundreds of thousands of dollars on average.” The remainder of paragraph 1 states a legal

conclusion and requires no response. The Intervenors further state that the cited regulations speak

for themselves and deny any characterization inconsistent with their plain language and meaning.

       2.      The Intervenors lack sufficient information or knowledge to admit or deny the

averments in the first sentence paragraph 2 of the Supplemental Complaint, and therefore deny them.

The remainder of paragraph 2 characterizes the Complaint, which speaks for itself.

                                        JURISDICTION

       3.      Paragraph 3 of the Supplemental Complaint states a legal conclusion and requires no

response.

       4.      Paragraph 4 of the Supplemental Complaint states a legal conclusion and requires no

response.

       5.      Paragraph 5 of the Supplemental Complaint states a legal conclusion and requires no

response.

       6.      Paragraph 6 of the Supplemental Complaint states a legal conclusion and requires no

response.

       7.      Paragraph 7 of the Supplemental Complaint states a legal conclusion and requires no

response.
                                                2
      Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 3 of 31




                                              PARTIES

                                            PLAINTIFF

        8.      The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 8 of the Supplemental Complaint, and therefore deny them.

                                          DEFENDANTS

        9.      The Intervenors admit the averments in paragraph 9 of the Supplemental Complaint.

        10.     The Intervenors admit the averments in paragraph 10 of the Supplemental Complaint.

        11.     The Intervenors admit the averments in paragraph 11 of the Supplemental Complaint.

        12.     The Intervenors admit the averments in paragraph 12 of the Supplemental Complaint.

                                     LEGAL BACKGROUND

        13.     Paragraph 13 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decisions speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

        14.     Paragraph 14 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

                                      CLEAN WATER ACT

        15.     Paragraph 15 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

        16.     Paragraph 16 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statutes, court decision, and legislative history
                                                   3
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 4 of 31




speak for themselves and deny any characterization inconsistent with their plain language and

meaning.

       17.     Paragraph 17 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

         EARLY AGENCY REGULATION AND RIVERSIDE BAYVIEW HOMES

       18.     The Intervenors admit that the Army adopted regulations in 1974 to define “navigable

waters.” The Intervenors also admit that the United States District Court for the District of the

District of Columbia found the rules to be inadequate. The remainder of paragraph 18 of the

Supplemental Complaint states a legal conclusion and requires no response. The Intervenors further

state that the cited regulations and court decisions speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       19.     The Intervenors admit the averments in paragraph 19 of the Supplemental Complaint.

The Intervenors further state that the cited regulations and court decision speak for themselves and

deny any characterization inconsistent with its plain language and meaning.

       20.     The Intervenors admit the averment in paragraph 20 of the Supplemental Complaint

that the United States Supreme Court decided United States v. Riverside Bayview Homes, Inc., 474

U.S. 121 (1985) in 1985. The remainder of paragraph 20 states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.




                                                 4
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 5 of 31




       21.     The Intervenors admit the averments in paragraph 21 of the Supplemental Complaint.

The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning

       22.     The Intervenors admit the averments in paragraph 22 of the Supplemental Complaint.

The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning

                                   SWANCC AND RAPANOS

       23.     The Intervenors admit the averment in paragraph 23 of the Supplemental Complaint

that the United States Supreme Court reviewed the 1986 regulations in Solid Waste Agency of N.

Cook Cnty. v. Army Corps of Eng’rs, 531 U.S. 159 (2001). The remainder of paragraph 23 states a

legal conclusion and requires no response. The Intervenors further state that the cited regulations

and court decisions speak for themselves and deny any characterization inconsistent with their plain

language and meaning.

       24.     Paragraph 24 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decisions speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       25.     Paragraph 25 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       26.     Paragraph 26 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.
                                                 5
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 6 of 31




       27.     Paragraph 27 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

                              2008 POST-RAPANOS GUIDANCE

       28.     The Intervenors admit the averments in paragraph 28 of the Supplemental Complaint.

The Intervenors further state that the cited guidance document speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       29.     Paragraph 29 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       30.     The Intervenors admit the averments in paragraph 30 of the Supplemental Complaint.

The Intervenors further state that the cited guidance document speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       31.     Paragraph 31 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited guidance document speaks for itself and deny

any characterization inconsistent with its plain language and meaning.

                      THE 2015 NAVIGABLE WATERS DEFINITION

       32.     The Intervenors admit the averments in paragraph 32 of the Supplemental Complaint.

The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       33.     The Intervenors admit that the U.S. District Court for the Southern District of Georgia

issued a summary judgment order on August 21, 2019. The remaining averments state a legal
                                                 6
      Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 7 of 31




conclusion and require no response. The Intervenors further state that the cited court decision speaks

for itself and deny any characterization inconsistent with its plain language and meaning.

       34.     The Intervenors admit the averment in paragraph 34 of the Supplemental Complaint

that Defendants published the Repeal and Recodify Rule on October 22, 2019, which rescinded the

2015 Clean Water Rule and readopted the 1986 Regulations and related guidance. The remainder of

paragraph 34 states a legal conclusion and requires no response.

                            THE REPEAL AND RECODIFY RULE

       35.     The Intervenors admit the averments in paragraph 35 of the Supplemental Complaint.

The Intervenors further state that the cited regulation speaks for itself and deny any characterization

inconsistent with its plain language and meaning.

       36.     The Intervenors admit the averments in paragraph 36 of the Supplemental Complaint.

The Intervenors further state that the cited regulation speaks for itself and deny any characterization

inconsistent with its plain language and meaning.

       37.     The Intervenors admit the averments in paragraph 37 of the Supplemental Complaint.

       38.     The Intervenors admit the averments in paragraph 38 of the Supplemental Complain

The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.t.

       39.     Paragraph 39 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and statute speak for themselves

and deny any characterization inconsistent with their plain language and meaning.




                                                  7
        Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 8 of 31




         40.   Paragraph 40 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations, court decisions, and statute speak

for themselves and deny any characterization inconsistent with their plain language and meaning.

         41.   Paragraph 41 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and statute speak for themselves

and deny any characterization inconsistent with their plain language and meaning.

                    THE NAVIGABLE WATERS PROTECTION RULE

         42.   The Intervenors admit the averment in paragraph 42 of the Supplemental Complaint

that on February 14, 2019, EPA and the Army proposed a revised definition of “navigable waters.”

In response to the fourth sentence of Paragraph 42, the Intervenors deny that the Agencies fully

considered public comments on the proposed replacement rule. The last sentence of paragraph 42

states a legal conclusion and requires no response. The Intervenors lack sufficient information or

knowledge to admit or deny the averments in the remainder of paragraph 42, and therefore deny

them.

         43.   The Intervenors admit the averment in paragraph 43 of the Supplemental Complaint

that on April 21, 2020, EPA and the Army promulgated a final regulation called the Navigable

Water Protection Rule. The Intervenors deny that the Agencies fully considered “all aspects of the

resulting definition.” The remainder of paragraph 43 states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and Federal Register publications

speak for themselves and deny any characterization inconsistent with their plain language and

meaning.


                                                  8
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 9 of 31




       44.     Paragraph 44 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       45.     Paragraph 45 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       46.     Paragraph 46 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

                         DECLARATORY RELIEF ALLEGATIONS

       47.     The Intervenors incorporate by reference their responses to paragraphs 1 through 46

of the Supplemental Complaint as set forth above.

       48.     Paragraph 48 of the Supplemental Complaint characterizes the Complaint, which

speaks for itself. To the extent it summarizes the Agencies’ position, paragraph 48 states a legal

conclusion and requires no response.

       49.     Paragraph 49 of the Supplemental Complaint states a legal conclusion and requires no

response.

       50.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 50 of the Supplemental Complaint, and therefore deny them.

       51.     Paragraph 51 of the Supplemental Complaint states a legal conclusion and requires no

response.


                                                 9
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 10 of 31




                           INJUNCTIVE RELIEF ALLEGATIONS

       52.     The Intervenors incorporate by reference their responses to paragraphs 1 through 51

of the Supplemental Complaint as set forth above.

       53.     The first clause of the first sentence of paragraph 53 states a legal conclusion to which

no response is required. The Intervenors lack sufficient information or knowledge to admit or deny

the remaining averments in paragraph 53 of the Supplemental Complaint, and therefore deny them.

The Intervenors further state that the challenged 2020 regulation regulates fewer waters than any

regulatory scheme in over forty years.

       54.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 54 of the Supplemental Complaint, and therefore deny them.

       55.     Plaintiff’s characterization of the challenged rule as “illegal” is a legal conclusion to

which no response is required. The Intervenors lack sufficient information or knowledge to admit or

deny the averments in the remainder of paragraph 55 of the Supplemental Complaint, and therefore

deny them.

       56.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 56 of the Supplemental Complaint, and therefore deny them.

       57.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 57 of the Supplemental Complaint, and therefore deny them.

                                 FIRST CLAIM FOR RELIEF

       58.     The Intervenors incorporate by reference their responses to paragraphs 1 through 57

of the Supplemental Complaint as set forth above.


                                                  10
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 11 of 31




       59.     Paragraph 59 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       60.     Paragraph 60 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       61.     Paragraph 61 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       62.     Paragraph 62 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

                               SECOND CLAIM FOR RELIEF

       63.     The Intervenors incorporate by reference their responses to paragraphs 1 through 62

of the Supplemental Complaint as set forth above.

       64.     Paragraph 64 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       65.     Paragraph 65 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.


                                                11
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 12 of 31




       66.     Paragraph 66 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decisions speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

                                THIRD CLAIM FOR RELIEF

       67.     The Intervenors incorporate by reference their responses to paragraphs 1 through 66

of the Supplemental Complaint as set forth above.

       68.     Paragraph 68 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.

       69.     Paragraph 69 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       70.     Paragraph 70 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

                               FOURTH CLAIM FOR RELIEF

       71.     The Intervenors incorporate by reference their responses to paragraphs 1 through 70

of the Supplemental Complaint as set forth above.

       72.     Paragraph 72 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations speak for themselves and deny any

characterization inconsistent with their plain language and meaning.


                                                12
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 13 of 31




       73.     Paragraph 73 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       74.     Paragraph 74 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

                                 FIFTH CLAIM FOR RELIEF

       75.     The Intervenors incorporate by reference their responses to paragraphs 1 through 74

of the Supplemental Complaint as set forth above.

       76.     The Intervenors admit the averments of paragraph 76 of the Supplemental Complaint.

       77.     The Intervenors admit the averments of paragraph 77 of the Supplemental Complaint.

       78.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 78 of the Supplemental Complaint, and therefore deny them.

       79.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in the first sentence of paragraph 79 of the Supplemental Complaint, and therefore deny

them. The second sentence of paragraph 79 states a legal conclusion and requires no response.

                                 SIXTH CLAIM FOR RELIEF

       80.     The Intervenors incorporate by reference their responses to paragraphs 1 through 79

of the Supplemental Complaint as set forth above.

       81.     Paragraph 81 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.
                                                13
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 14 of 31




       82.     Paragraph 82 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited regulations, Constitutional amendment, and

statute speak for themselves and deny any characterization inconsistent with their plain language and

meaning.

       83.     Paragraph 83 of the Supplemental Complaint states a legal conclusion and requires no

response.

                               SEVENTH CLAIM FOR RELIEF

       84.     The Intervenors incorporate by reference their responses to paragraphs 1 through 83

of the Supplemental Complaint as set forth above.

       85.     Paragraph 85 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decisions speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       86.     Paragraph 86 of the Supplemental Complaint states a legal conclusion and requires no

response.

                                EIGHTH CLAIM FOR RELIEF

       87.     The Intervenors incorporate by reference their responses to paragraphs 1 through 86

of the Supplemental Complaint as set forth above.

       88.     The Intervenors admit the averments of paragraph 88 of the Supplemental Complaint.

The Intervenors further state that the cited statute speaks for itself and deny any characterization

inconsistent with its plain language and meaning.




                                                 14
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 15 of 31




       89.     Paragraph 89 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited court decisions speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       90.     Paragraph 90 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

       91.     Paragraph 91 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute and court decision speak for themselves

and deny any characterization inconsistent with their plain language and meaning. The Intervenors

deny that the Clean Water Act is unconstitutional.

       92.     Paragraph 92 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors deny that the Clean Water Act is unconstitutional.

       93.     Paragraph 93 of the Supplemental Complaint states a legal conclusion and requires no

response.

                                 NINTH CLAIM FOR RELIEF

       94.     The Intervenors incorporate by reference their responses to paragraphs 1 through 93

of the Supplemental Complaint as set forth above.

       95.     Paragraph 95 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute and regulations speak for themselves

and deny any characterization inconsistent with their plain language and meaning.


                                                 15
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 16 of 31




       96.     Paragraph 96 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute and regulations speak for themselves

and deny any characterization inconsistent with their plain language and meaning.

       97.     Paragraph 97 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute and regulations speak for themselves

and deny any characterization inconsistent with their plain language and meaning.

       98.     Paragraph 98 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute and guidance documents speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       99.     Paragraph 99 of the Supplemental Complaint states a legal conclusion and requires no

response. The Intervenors further state that the cited statute, regulations, and guidance documents

speak for themselves and deny any characterization inconsistent with their plain language and

meaning.

                                TENTH CLAIM FOR RELIEF

       100.    The Intervenors incorporate by reference their responses to paragraphs 1 through 99

of the Supplemental Complaint as set forth above.

       101.    Paragraph 101 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and guidance document speak

for themselves and deny any characterization inconsistent with their plain language and meaning.

       102.    Paragraph 102 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the guidance document and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.
                                                16
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 17 of 31




       103.    Paragraph 103 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the guidance document and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       104.    Paragraph 104 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the guidance document and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

                              ELEVENTH CLAIM FOR RELIEF

       105.    The Intervenors incorporate by reference their responses to paragraphs 1 through 104

of the Supplemental Complaint as set forth above.

       106.    Paragraph 106 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       107.    Paragraph 107 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       108.    Paragraph 108 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulation speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       109.    Intervenors admit the averment in paragraph 109 of the Supplemental Complaint that

Congress’ power under the Commerce Clause of the Constitution is “expansive.” The remainder of

paragraph 109 states a legal conclusion and requires no response. The Intervenors further state that


                                                17
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 18 of 31




the cited court decision speaks for itself and deny any characterization inconsistent with its plain

language and meaning.

       110.    Paragraph 110 of the Supplemental Complaint states a legal conclusion and requires

no response.

       111.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 111 of the Supplemental Complaint, and therefore deny them.

       112.    Paragraph 112 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with their plain language and meaning.

       113.    Paragraph 113 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision and regulation speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       114.    Paragraph 114 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       115.    Paragraph 115 of the Supplemental Complaint states a legal conclusion and requires

no response.

                               TWELFTH CLAIM FOR RELIEF

       116.    The Intervenors incorporate by reference their responses to paragraphs 1 through 115

of the Supplemental Complaint as set forth above.




                                                  18
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 19 of 31




       117.    Paragraph 117 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       118.    Paragraph 118 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       119.    Paragraph 119 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       120.    Paragraph 120 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       121.    Paragraph 121 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       122.    Paragraph 122 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       123.    The Intervenors deny the averments of paragraph 123 of the Supplemental Complaint.

       124.    Paragraph 124 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.
                                                  19
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 20 of 31




       125.    The Intervenors admit that intermittent non-navigable streams may occur on private

property, and that private property can be used for many uses including those listed in paragraph 125

of the Supplemental Complaint. The Intervenors lack sufficient information or knowledge to admit

or deny the remaining averments in paragraph 125, and therefore deny them.

       126.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 126 of the Supplemental Complaint, and therefore deny them.

       127.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 127 of the Supplemental Complaint, and therefore deny them.

       128.    Paragraph 128 of the Supplemental Complaint states a legal conclusion and requires

no response.

       129.    Paragraph 129 of the Supplemental Complaint states a legal conclusion and requires

no response.

                            THIRTEENTH CLAIM FOR RELIEF

       130.    The Intervenors incorporate by reference their responses to paragraphs 1 through 129

of the Supplemental Complaint as set forth above.

       131.    Paragraph 131 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       132.    Paragraph 132 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.


                                                 20
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 21 of 31




       133.    Paragraph 133 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       134.    Paragraph 134 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       135.    Paragraph 135 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulation speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       136.    Paragraph 136 of the Supplemental Complaint states a legal conclusion and requires

no response.

       137.    The Intervenors admit that perennial non-navigable streams may occur on private

property, and that private property can be used for many uses including those listed in paragraph 137

of the Supplemental Complaint. The Intervenors lack sufficient information or knowledge to admit

or deny the remaining averments in paragraph 137, and therefore deny them.

       138.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 138 of the Supplemental Complaint, and therefore deny them.

       139.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 139 of the Supplemental Complaint, and therefore deny them.

       140.    Paragraph 140 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.
                                                  21
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 22 of 31




       141.    Paragraph 141 of the Supplemental Complaint states a legal conclusion and requires

no response.

                           FOURTEENTH CLAIM FOR RELIEF

       142.    The Intervenors incorporate by reference their responses to paragraphs 1 through 141

of the Supplemental Complaint as set forth above.

       143.    Paragraph 143 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       144.    Paragraph 144 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       145.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 145 of the Supplemental Complaint, and therefore deny them.

       146.    The Intervenors deny the averments of paragraph 146 of the Supplemental Complaint.

       147.    Paragraph 147 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decisions speak for themselves and

deny any characterization inconsistent with their plain language and meaning.

       148.    Paragraph 148 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.




                                                22
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 23 of 31




       149.    Paragraph 149 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       150.    Paragraph 150 of the Supplemental Complaint states a legal conclusion and requires

no response.

                              FIFTEENTH CLAIM FOR RELIEF

       151.    The Intervenors incorporate by reference their responses to paragraphs 1 through 150

of the Supplemental Complaint as set forth above.

       152.    Paragraph 152 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       153.    Paragraph 153 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       154.    Paragraph 154 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and statute speak for themselves

and deny any characterization inconsistent with their plain language and meaning.

       155.    The Intervenors admit that wetlands may occur on private property, and that private

property can be used for many uses including those listed in paragraph 155 of the Supplemental

Complaint. The Intervenors lack sufficient information or knowledge to admit or deny the

remaining averments in paragraph 155, and therefore deny them.


                                                 23
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 24 of 31




       156.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 156 of the Supplemental Complaint, and therefore deny them.

       157.    The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 157 of the Supplemental Complaint, and therefore deny them.

       158.    Paragraph 158 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       159.    Paragraph 159 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       160.    Paragraph 160 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       161.    Paragraph 161 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       162.    Paragraph 162 of the Supplemental Complaint states a legal conclusion and requires

no response.

                              SIXTEENTH CLAIM FOR RELIEF

       163.    The Intervenors incorporate by reference their responses to paragraphs 1 through 162

of the Supplemental Complaint as set forth above.


                                                  24
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 25 of 31




       164.    Paragraph 164 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       165.    Paragraph 165 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       166.    Paragraph 166 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision and legislative history speak

for themselves and deny any characterization inconsistent with their plain language and meaning.

       167.    Paragraph 167 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       168.    Paragraph 168 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision and legislative history speak

for themselves and deny any characterization inconsistent with their plain language and meaning.

       169.    Paragraph 169 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulation speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       170.    Paragraph 170 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision and constitutional provisions

speak for themselves and deny any characterization inconsistent with their plain language and

meaning.
                                                 25
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 26 of 31




       171.     Paragraph 171 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulation speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       172.     The Intervenors admit that the referenced waters may occur on private property, and

that private property can be used for many uses including those listed in paragraph 172 of the

Supplemental Complaint. The Intervenors lack sufficient information or knowledge to admit or

deny the remaining averments in paragraph 172, and therefore deny them.

       173.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 173 of the Supplemental Complaint, and therefore deny them.

       174.     The Intervenors lack sufficient information or knowledge to admit or deny the

averments in paragraph 173 of the Supplemental Complaint, and therefore deny them.

       175.     Paragraph 175 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute, court decision, and constitutional

provision speak for themselves and deny any characterization inconsistent with their plain language

and meaning.

       176.     The Intervenors deny the averments of the first sentence of paragraph 176 of the

Supplemental Complaint. The remainder of paragraph 176 states a legal conclusion and requires no

response.     The Intervenors further state that the court decisions, statute, and constitutional

amendment speak for themselves and deny any characterization inconsistent with their plain

language and meaning.

       177.     Paragraph 177 of the Supplemental Complaint states a legal conclusion and requires

no response.
                                                 26
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 27 of 31




                           SEVENTEENTH CLAIM FOR RELIEF

       178.    The Intervenors incorporate by reference their responses to paragraphs 1 through 177

of the Supplemental Complaint as set forth above.

       179.    Paragraph 179 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       180.    Paragraph 180 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations and court decision speak for

themselves and deny any characterization inconsistent with their plain language and meaning.

       181.    Paragraph 181 of the Supplemental Complaint states a legal conclusion and requires

no response. vThe Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

       182.    Paragraph 182 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. By way of further response, the

Intervenors deny that the Clean Water Act is unconstitutional.

       183.    Paragraph 183 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.


                                                27
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 28 of 31




       184.    Paragraph 184 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

       185.    Paragraph 185 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

       186.    Paragraph 186 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors deny that the Clean Water Act is unconstitutional.

                            EIGHTEENTH CLAIM FOR RELIEF

       187.    The Intervenors incorporate by reference their responses to paragraphs 1 through 186

of the Supplemental Complaint as set forth above.

       188.    Paragraph 188 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

       189.    Paragraph 189 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited regulations speak for themselves and deny

any characterization inconsistent with their plain language and meaning.

       190.    Paragraph 190 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statute speaks for itself and deny any


                                                28
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 29 of 31




characterization inconsistent with its plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

          191.   Paragraph 191 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited statutes speak for themselves and deny any

characterization inconsistent with their plain language and meaning. The Intervenors deny that the

Clean Water Act is unconstitutional.

          192.   Paragraph 192 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors further state that the cited court decision speaks for itself and deny any

characterization inconsistent with its plain language and meaning.

          193.   Paragraph 193 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors deny that the Clean Water Act is unconstitutional.

          194.   Paragraph 194 of the Supplemental Complaint states a legal conclusion and requires

no response. The Intervenors deny that the Clean Water Act is unconstitutional.

          195.   Paragraph 195 of the Supplemental Complaint states a legal conclusion and requires

no response.

                                       PRAYER FOR RELIEF

          The remainder of Plaintiff’s Complaint constitutes its requests for relief to which no response

is required. The Intervenors deny that Plaintiff is entitled to all of the relief requested on each of its

claims.

                                         GENERAL DENIAL

          To the extent that any allegation in the Supplemental Complaint has not been admitted or

specifically responded to above, the Intervenors deny such allegation.
                                                    29
    Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 30 of 31




                                           DEFENSES

       1.     Plaintiff has failed to state a claim for which relief can be granted with respect to one

or more of the claims set forth in the Supplemental Complaint.

       2.     Plaintiff has forfeited claims on which it took a contrary position in its comments

before the Agencies.

       3.     The Intervenors reserve the right to raise any defense, including, but not limited to,

those expressly found in Federal Rules of Civil Procedure 8(c) and 12.




Respectfully submitted,

____________________
Charles de Saillan                                 Enrique Romero
Douglas Meiklejohn                                 New Mexico Acequia Association
Eric Jantz                                         805 Early Street
New Mexico Environmental Law Center                Suite B203
1405 Luisa Street, Suite 5                         Santa Fe, New Mexico 87505
Santa Fe, New Mexico 87505                         Telephone: (505) 995-9644
Telephone: (505) 989-9022                          enrique@lasacequias.org
cdesaillan@nmelc.org                               Counsel for the New Mexico Acequia
dmeiklejohn@nmelc.org                              Association
ejantz@nmelc.org
Counsel for the Water Conservation Groups

J. Blanding Holman IV*                             Megan Hinkle Huynh*
Southern Environmental Law Center                  Southern Environmental Law Center
bholman@selcsc.org                                 mhuynh@selcga.org
525 East Bay Street                                Ten 10th Street NW, Suite 1050
Charleston, SC 29403                               Atlanta, GA 30309
Telephone: (843) 720-5270                          Telephone: (404) 521-9900
Counsel for Amigos Bravos                          Counsel for Amigos Bravos
*pro hac vice applications forthcoming



                                                 30
     Case 1:19-cv-00988-RB-SCY Document 35-5 Filed 06/23/20 Page 31 of 31




                                CERTIFICATE OF SERVICE

       I certify that on June 23, 2020, I electronically filed the foregoing Proposed Response in

Opposition to Plaintiff’s Motion for Summary Judgment with the Clerk of Court using the

CM/ECF system, which will send notification of this filing to the attorneys of record.




                                               31
